DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 29, 2022, amended claim 1 is acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,235,976 to Lafontaine in view of U.S. Patent Application Publication 2010/0125266 to Deem et al.   
In regard to claims 1 and 18, Lafontaine discloses a cryosurgical probe, comprising: an elongated structure with a proximal end and a distal end; a cryo-ablation element 412 disposed at the distal end of the elongated structure, wherein the cryo-ablation element includes an inflatable balloon structure 443 and an insulation balloon 445, and the inflatable balloon structure includes a tissue freezing zone configured to cryogenically ablate a tissue region; an optical imaging device 434 disposed within an interior of the inflatable balloon structure of the cryo-ablation element, wherein to position the tissue freezing zone at a tissue region, a wall of the inflatable balloon structure is configured to allow the optical imaging device to image the tissue region while the optical imaging device is disposed within the interior of the inflatable balloon structure (See Fig. 8 and Col. 6, Lines 5-41); and a supply mechanism configured to introduce a cryogen into the inflatable balloon structure and to deliver the cryogen to the tissue freezing zone, wherein the insulation balloon limits cryo-ablation, via the tissue freezing zone, to the tissue region (See Col. 3, Lines 13-51).  Lafontaine is silent with respect to wherein the insulation balloon prevents cryo-ablation of another tissue region.   Deem et al. teach of an analogous cryosurgical probe wherein the cryo-ablation element comprises a inflatable balloon structure 204 for delivery of cryogenic fluid and an insulation balloon 206 mounted on a lateral side of the cryogenic probe which may be expanded to urge the working surface of the device into engagement with the target tissue, while also preventing cryo-ablation of another tissue region (See Figs. 11a-c and paragraph 0073).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the cryo-ablation element of Lafontaine to include an inflatable balloon structure having an insulation balloon which prevents cryo-ablation of another tissue region, to provide more effective and efficient ablation of the target tissue as taught by Deem et al.  
In regard to claim 2, Lafontaine discloses a cryosurgical probe, wherein the optical imaging device is disposed within the interior of the inflatable balloon structure when the supply mechanism introduces the cryogen into the inflatable balloon structure and delivers the cryogen to the tissue freezing zone (See Fig. 8 and Col. 6, Lines 5-41).
In regard to claim 3, Lafontaine discloses a cryosurgical probe, wherein the inflatable balloon structure comprises an optical imaging window, and the optical imaging device images the tissue region through the optical imaging window (See Fig. 8 and Col. 6, Lines 5-41).
In regard to claim 4, Lafontaine discloses a cryosurgical probe, wherein the inflatable balloon structure is configured to dilate tissue surrounding the tissue region prior to the supply mechanism introducing the cryogen into the inflatable balloon structure and delivering the cryogen to the tissue freezing zone (See Fig. 8 and Col. 6, Lines 5-41).
In regard to claim 5, Lafontaine discloses a cryosurgical probe, wherein the supply mechanism is configured to introduce a liquid cryogen into the inflatable balloon structure from a cryogenic fluid source fluidly coupled to the inflatable balloon structure such that the inflatable balloon structure is inflated from a deflated configuration to an expanded configuration while the optical imaging device is positioned within the inflatable balloon structure (See Col. 3, Lines 13-51).
In regard to claim 17, Lafontaine discloses a cryosurgical probe, wherein the optical imaging device is configured to be withdrawn out of the cryo-ablation element (See Fig. 8 and Col. 3, Lines 13-26 and Col. 6, Lines 5-41).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,235,976 to Lafontaine in view of U.S. Patent Application Publication 2010/0125266 to Deem et al. in further view of Patent Application Publication No. 2008/0312644 to Fourkas et al.
In regard to claims 6-9, Lafontaine, as modified by Deem et al., disclose a cryosurgical probe, wherein introducing the liquid refrigerant into the inflatable balloon structure comprises spraying the liquid refrigerant towards an inner wall of the inflatable balloon structure (See rejections above) but are silent with respect to a an array of cryogen nozzles spraying the liquid refrigerant so as to evaporate the liquid refrigerant in the inflatable balloon structure, and wherein the inflatable balloon structure is inflated as a result of evaporation of the liquid refrigerant within an interior of the balloon structure.  Fourkas et al. teach of a cryogenic balloon ablation system wherein the balloon structure comprises a plurality of nozzles for dispersing the fluid into the balloon and a second lumen for venting the evaporated liquid refrigerant (See Figs. 1-5). The second lumen is in communication with a relief valve which is set at a pressure selected to maintain a desired balloon inflation [pressure (See paragraph 0041).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cryogenic balloon inflation system of Lafontaine and Deem et al. to include a second lumen with a pressure relief valve to maintain a desired balloon pressure as the liquid refrigerant evaporates, site within the body and thus promote a more efficient and effective surgical procedure as taught by Fourkas et al.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,235,976 to Lafontaine in view of U.S. Patent Application Publication 2010/0125266 to Deem et al. in further view of U.S. Patent No. 6,979,290 to Mourlas et al.
In regard to claims 10-11, Lafontaine, as modified by Deem et al., disclose a cryosurgical probe (see rejections above) but are silent with respect to the imaging device being rotated/translated around a longitudinal axis of the cryo-ablation element while positioned therein.  Mourlas et al. teach of an analogous endoscopic device wherein an imaging device 562 is freely movable within a balloon 550 (See Fig. 15 and Col. 16, Lines 16-65). It would have been obvious to one skilled in the art at the time the invention was filed to enable movability of imaging device of Lafontaine and Deem et al. to enhance viewability of the target site within the body and thus promote a more efficient and effective surgical procedure as taught by Mourlas et al. and is well known in the art.
In regard to claims 12-14, Lafontaine, as modified by Deem et al., disclose the imaging apparatus 434 may be an optical imaging apparatus (See Col. 6, Lines 27-28) but are silent with respect to the specific components of the optical imaging apparatus as claimed. In regard to claim 12, Mourlas et al. disclose an imaging device wherein the imaging device comprises an imaging element coupled to a fiber bundle extending, the fiber bundle being coupled to an imaging module including a camera or a video display at the proximal end of the cryosurgical probe (See Col. 9, Line, 38 — Col. 10, Line 64). In regard to claim 13, Mourlas et al. disclose wherein the fiber bundle comprises an optical fiber bundle coupled to the camera and an illuminating fiber bundle coupled to a light source of the imaging module and configured to illuminate a field of vision of the imaging element (See Col. 9, Line, 38 — Col. 10, Line 64). In regard to claim 14, Mourlas et al. disclose wherein the optical fiber bundle comprises a central coherent fiber bundle and the illuminating fiber bundle comprises an outer noncoherent fiber bundle (See Col. 9, Line, 38 — Col. 10, Line 64). It would have been obvious to one skilled in the art at the time the invention was made to provide a coherent imaging bundle and non-coherent illumination fibers in the optical imaging apparatus of Lafontaine and Deem et al. to enhance the overall image quality and picture produced as taught by Mourlas et al. and is well known in the art.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,235,976 to Lafontaine in view of U.S. Patent Application Publication 2010/0125266 to Deem et al. in further in view of U.S. Patent Application Publication No. 2008/0021271 to Pasero et al.
In regard to claims 15-16, Lafontaine, as modified by Deem et al disclose the imaging apparatus 434 may be an optical imaging apparatus (See Col. 6, Lines 27-28) but are silent with respect to wherein the optical imaging device has a field of view that is in a lateral direction that is transverse to the longitudinal axis. Pasero et al. teach of an analogous endoscopic device wherein the image sensor is configured for lateral viewing with respect to the longitudinal axis of the device (see Figs. 1-4). It would have been obvious to one skilled in the art at the time the invention was made to modify the image sensor of Lafontaine and Deem et al. to ensure 90 degree side-viewing with respect to the device as taught by Pasero et al. and is well known in the art.



Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new grounds of rejection
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/2/2022